REASONS FOR ALLOWANCE
1.	Claims 18 – 33 are allowed.
2.	The following is an examiner’s statement of reasons for allowance: 
According to a prior art search on the claimed invention, Periyalwar et al. (US Pub. No. 2009/0185522) disclose the present invention allows content to be delivered to a mobile terminal over different types of networks in order to efficiently use network resources. Content can be delivered using a select delivery method over a cellular network, a local wireless network, or a broadcast network. Within any of the networks, the content may be unicast to individual mobile terminals using individual content flows, multicast to a group of mobile terminals, or broadcast to any or all of the mobile terminals. Content can be multicast or broadcast to mobile terminals via different ones of the disparate networks. During a content flow, the network through which the content flow is delivered may be changed to allow the mobile terminal to receive the content through a different network. Further, the delivery method used to deliver the content may dynamically change as the number of mobile terminals receiving or requesting the content changes (abstract). 
Bichot et al. (US Pub. No. 2007/0002858) disclose in the present invention, since multicast services are offered using unicast sessions/connections, multiple multicast (actually unicast) sessions each with different rates are easily supported. These rates are not statically allocated, but rather depend on whether there are clients that require and can support such rates. For example, if all clients are close to the ID, a multicast session with 5.5 Mbps may be supported. But if some clients move further away from the ID, a new "multicast" (actually a unicast) session at a lower rate e.g., 1 Mbps rate, may be initiated (para. 0034).
sending, by the multicast transmission control network element, a first indication message to a user plane network element, wherein the first indication message instructs to start the unicast transmission path, and the unicast transmission path is usable to assist the multicast transmission path in transmitting data to the terminal” as recited in claim 18, “send a first indication message to a user plane network element, wherein the first indication message instructs to start the unicast transmission path, and the unicast transmission path is usable to assist the multicast transmission path in transmitting data to the terminal” as recited in claim 24 and “the first non- HW 85446562US07Page 5 of 8access stratum message triggers the multicast transmission control network element to determine to start a unicast transmission path, and the unicast transmission path is usable to assist the multicast transmission path in transmitting data to the terminal” as recited in claim 30 when considering each claim individually as a whole. 
3. 	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anh Ngoc M Nguyen whose telephone number is (571)270-5139.  The examiner can normally be reached on M-F 7:30-4.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang Bin Yao can be reached on (571)272-3182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ANH NGOC M NGUYEN/Primary Examiner, Art Unit 2473